ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  BAE Systems Land & Armaments L.P.               ) ASBCA No. 62433
                                                  )
  Under Contract No. M67854-16-C-0006             )

  APPEARANCE FOR THE APPELLANT:                       Joseph C. Port Jr., Esq.
                                                       Counsel

  APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Amelia R. Lister-Sobotkin, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                 ORDER OF DISMISSAL

         The dispute that is the subject of the appeal having been settled, the appeal is
  hereby dismissed with prejudice subject to reinstatement only in the event the
  settlement is not consummated. Any request to reinstate the subject appeal must be
  filed within 60 days of the date of this Order.

         Dated: May 11, 2021




                                                 MICHAEL N. O’CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62433, Appeal of BAE Systems
Land & Armaments L.P., rendered in conformance with the Board’s Charter.

      Dated: May 12, 2021

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals